                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:13 CR 57

UNITED STATES OF AMERICA               )
                                       )
v.                                     )                 ORDER
                                       )
BRANDON LEON WILSON,                   )
_____________________________          )

          This matter is before the Court on a letter (“Request”) from the Warden

of Federal Detention Center, Miami (“FDC-Miami”). (Doc. 170).

          On April 24, 2020, Defendant was committed to the custody of the

Attorney General for placement in a suitable mental health facility where a

competency evaluation could be performed. (Doc. 164).

          On May 21, 2020, Defendant arrived at FDC-Miami for that evaluation.

(Doc. 170) at 1.

          The Request was filed on June 15, 2020 and asks that the period for

completing Defendant's evaluation and report be extended to August 11, 2020.

Id. The Request advises that, due to COVID-19 related matters, FDC-Miami

is unable to complete Defendant’s evaluation and report until that time. Id.

          By Order entered on June 16, 2020, the undersigned gave the parties

leave, through and including June 26, 2020, to file any responses to the

Request they deemed necessary. (Doc. 171). Neither party has made any such

filing.


     Case 1:13-cr-00057-MR-WCM Document 172 Filed 07/01/20 Page 1 of 2
      In light of the ongoing COVID-19 pandemic and public safety concerns,

and in the absence of any response or objection from the parties, the Request

will be allowed.

      IT IS THEREFORE ORDERED THAT:

      1. The request for an extension of time is GRANTED and FDC-Miami is

         allowed through and including August 11, 2020 to complete

         Defendant’s competency evaluation and report.

      2. The Clerk is respectfully directed to certify a copy of this Order to the

         Warden at FDC-Miami.

      3. All other provisions of the Order dated April 24, 2020 (Doc. 164)

         remain in effect.


                                     Signed: July 1, 2020




     Case 1:13-cr-00057-MR-WCM Document 172 Filed 07/01/20 Page 2 of 2
